Guadalupe-Blanco River s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                       No. 04-14-00084-CV

        Vanessa Jordan HARWOOD, William Crosby Harwood, and Donna Harwood,
                                  Appellants

                                                 v.

                      GUADALUPE-BLANCO RIVER AUTHORITY,
                                   Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-0134-CV-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER
        On May 21, 2014, this court dismissed the appeal for want of prosecution because
appellants failed to file their brief pursuant to this court’s order. On May 27, 2014, appellants
filed a document entitled “Motion to Extend Time to File Appellants [sic] Brief.” After review
of the document, this court has determined that despite the caption of the motion, the motion is,
in actuality, a motion for rehearing in which the appellants request that we reconsider our prior
dismissal. Having interpreted the motion as a motion for rehearing, we ORDER appellee to file
a response to the motion for rehearing on or before June 18, 2014.

      The clerk of this court is ordered to serve a copy of this order on all counsel.


       It is so ORDERED on June 3, 2014.
                                                              PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court